 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmeryvilleResearchCenter,ShellDevelopmentCompany, a Division of Shell OR CompanyandAssociationofIndustrialScientists.Case20-CA-4446January 15, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn August 23, 1968, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecisionand a supporting brief. The GeneralCounsel filed cross-exceptions, a supporting brief,and a brief in answer to Respondent's exceptions,and Respondent filed a brief in response to thecross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.'The Board has considered theTrial Examiner's Decision, the exceptions and briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications:We agree with the Trial Examiner that theRespondent violated Section 8(a)(5) by refusing toprovide the Union with the charts known as "salaryguide curves," current as of the date they wererequested, a written explanation of the salary guidecurves,2meritratingsforemployees in thebargaining unit and salary guide curves for theprevious 5 years,3 and a list containing certaininformationincludingacademicdegreesofemployees and the principal type of work they havebeen engaging in.4'On page 2 in footnote 3 of his Decision, the Trial Examinerinadvertently refers to G. C Exh. 19 as Exh. 17We hereby correct thiserror'The need for this written explanation may have been lessened, but wasnot eliminated, by the general written description and the more detailedoral explanation given to the Association in 1965 In addition to thereasons stated by the Trial Examiner, a detailed written explanation of theguide curves will have a greater relevance in the future because theAssociationwillnow, for the first time, receive the guide curvesthemselves Since we agree with and adopt the Trial Examiner's findingsthat the guide curves must be furnished in order for the Union to fulfill itsrole as statutory bargaining representative, the usefulness of this data willcertainlybeminimized if unaccompanied by explanatory materials ofsufficientdetailtoallow the information the curves purport toIn concluding that the information sought by theUnion was relevant and necessary in order that theUnion perform its functions adequately, the TrialExaminer did not rely on the reasons the Unionadvanced at the hearing for needing this informationwhich had not been stated to the Respondent at thetime such information was demanded. As thereasons advanced at the hearing were in the mainsimply amplifications of the general reason statedearlier, namely, that such information would enabletheUnion to bargain intelligently, we think itproper and have considered these reasons and reliedupon them, to the extent necessary to shed light onthe relevance of the information sought.5However, we disagree with the Trial Examiner'srecommendation finding that Respondent violatedSection 8(a)(5) by refusing to furnish a writtenexplanation of the merit rating system. A writtenexplanation given in 1965, as part of a documententitled"ProfessionalSalaryAdministration,"describes the preparation of a rank order list derivedfrom the evaluations of each professional employeeby his department head with the aid of theemployee's supervisor, which evaluations from eachdepartment are then integrated into a composite listby the Directors and their department heads, andreviewed by the Vice President. It also describes theplacement of each employee, on the basis of therank order list, into one of ten merit groups, anddiscusses the factors which determine the employee'ssalary within the range of salaries indicated by theguidecurves for his merit group. The recordindicates that the factors in the merit groupingevaluation of the employee and in the determinationof his salary within the group are subjective, unlikethe factors that go into the construction of the guidecurves,and that there are no formulae whichdetermine the relativeweightof each of thesubjective factors in the total merit evaluation of theindividual employee.As it would appear, on the instant record, that theinformation originally provided the Union by theRespondent explains to the fullest possible extentthe method by which merit ratings are determined,communicate to be interpreted, and their validity as a guide to salaryranges to be evaluated.'In agreeingwith the Trial Examiner that Respondent was under anobligation to provide the Union the requested information covering prioryears, we are satisfied that the trends that would be revealed through thisdata have special significance in this case, The importance of past salarytrends is heightened not only by the "competitive adder" wherebyRespondent raises salary levels to meet projected increases to be paid inthe future by competitors, but also because of the extent to which basicsalariesaredetermined throughmerit ratings and the subjectivedeterminations on which they are based In our opinion, the trends thatmay be gleaned from recent history are necessary to enable the Union toassess and inform unit employees whether the Respondent's existing systemhas produced equitable results, and, if not, to determine whether thegrievanceproceduresor collective-bargainingnegotiations should beresorted to in order to afford unit employees greater protection in thisarea'SeeCowlesCommunications,Inc,172 NLRB No 204.'SeeStandard Oil Company of California,Western Operations. Inc,166 NLRB No. 45, enfd 399 F 2d 639 (C.A 9).174 NLRB No. 23 EMERYVILLE RESEARCH CENTERwe find that the General Counsel has failed toestablishby a preponderance of the evidence thatRespondenthasnotprovidedallinformationnecessary to an understanding of the merit ratingsystem.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, EmeryvilleResearch Center, Shell Development Company, ADivisionofShellOilCompany,Emeryville,California,itsofficers,agents,successors,andassigns,shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:(1) Delete "A written explanation of Respondent'smerit ratingsystem" from paragraph 1(a) of theTrialExaminer's Recommended Order, and fromtheappendix attached to the Trial Examiner'sDecision, where it appears as a separate indentedparagraph.(2)Deletefromparagraph2(b)oftheRecommended Order the words "to be furnished,"and substitute the words "on forms provided."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: This matter wastried in San Francisco, California, on various datesbetween December 5, 1967, and March 14, 1968.' Thegeneral issue presented is whether Emeryville ResearchCenter, Shell Development Company, A Division of ShellOil Company, herein Respondent, violated the NationalLabor Relations Act, as amended, herein the Act, byfailing to supply certain data allegedly necessary forcollectivebargaining.Upon consideration of the entirerecord,my observation of the witnesses, and on a study ofthe briefs submitted by the parties, the following findingsof fact, conclusions of law and recommendations aremade.'1.JURISDICTION OF THE BOARD AND BUSINESS OFRESPONDENTRespondent is a Delaware corporation engaged inpetroleumandchemicalresearchinEmeryville,California. In the conduct of its business operations,Respondent annually sells goods and services valued inexcess of $50,000 directly to customers located outside the'The chargewas filed on March17, 1967, and thecomplaint issued onAugust 18, 1967'UponRespondent's unopposed motion,the transcript is corrected asfollows beginningat page 433,line IIQ. Yes I am asking what the company says That is the reason why Iam asking it, because you said what the company says and I am tryingto get at exactly what the company did sayAnd my question to you is whether it in fact said that the companypays competitive salaries, not that the guide curves pay competitivesalaries.115State of California. Also in the course and conduct of itsbusiness,Respondent annually purchases and receivesgoods valued in excess of $50,000 directly from supplierslocated outside the State of California. Respondent is, andatalltimesmaterial herein has been, an employerengaged in commerce and in operations affectingcommerce within the meaning of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Association of Industrial Scientists, herein calledthe Association or AIS, is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundTheAIS has represented a unit of Respondent'sprofessional employees at Emeryville, California, since1948.The unit approximates 430 employees in number,including chemists, physicists, engineers, metallurgists andmathematicians. The parties agree and the record reflectsthat the bargaining relationship is a sophisticated one. Ofimportance to the issues here is a system where theRespondent has unilaterally for many years determinedthe salaries of the unit employees on an individual basis.This is qualified to the extent that the AIS has bargainedwith respect to criteria and groups that might be excludedfrom a general salary increase as well as having acontractual right to assent to a general salary increase InJuly 1966, Respondent unilaterally instituted a wageincrease system which it called a "competitive adder." Itseems to differ from "general increases" as mentioned inthe collective-bargaining agreement in that any increase isbased partially on estimated future trends justifying anincrease whereas the philosophy behind the general salaryincreasewas that the emphasis of such increase wasdesigned to meet current competitive salaries.'The history of bargaining as reflected by the recordestablishes that over many years Respondent supplied theAIS with economic data, some pursuant to contract andsome not. Prior representatives of the AIS during the pastyears on occasion evidenced satisfaction with the datasupplied. In the situations where the information involvedindividual salaries, it was usually assembled in such aform as to make salaries of individuals difficult, if notimpossible, to identify. In the past the AIS went alongwith this method of preparing such data, and apparentlyin accord with the proposition that it was desirable andimportant to keep salaries known only to Respondent andthe individual receiving them.The bargaining history also shows that the AIS hasheretofore accepted the salary system of the Respondent,The record does not reflect any attempt by the AIS topropose its own salary system.In the past and during the period leading to thisdispute, the parties have bargained concurrently andseparatelyon salary questions and other contractproposalsSalary discussions can be had at any time bymutualconsentofthepartiesaccordingtothe'G C. Exh. 17 was offered to show why the AIS needed certaininformation from Respondent.Itwas denied admission based on thehearsay use for which it was offered Because the oral testimony on thissubject is extremely scanty, the description of the competitive adder systeminG. C. Exh.17 is received into evidence to establish the date of theinstitution of the competitive adder and to furnish a general description ofthe system. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargainingagreement. On several occasions, ata time when the collective-bargaining agreement was ineffect,Respondent has supplied the AIS information notspecified in the agreement. This approach to collectivebargainingwas demonstrated after January 1967 whenRespondent and the AIS carried on negotiations as to theappropriateness of the information requested by the AISin theletter of January 30, 1967, set out below.The general problem involved here is that the AISclaims it does not have enough information aboutRespondent's salary system to bargain intelligently. TheGeneral Counsel concedes that in the past the AIS mayhave been derelict in obtaining the information to which itwas entitled but that as of now it is entitled to suchinformation.Respondent, not unnaturally, faced with a deviationfrom long bargaining practice appears to regard theinformation sought as irrelevant or unnecessary or alreadywithin the possession of the AIS or that the AIS haswaived its right to certain data by signing an agreementexcluding such data when it had been requested by theAIS during the course of collective bargaining, and priorto the execution of the agreement.The information requested by the AIS and the reasonsof Respondent for refusing to supply the items requestedare the ingredients of the dispute and a somewhat detailedbreakdown is relevant to thelegal issuepresented.B.The Events Leading Directlyto theDisputeDuringthe1966negotiations,commencing inSeptember,leadingup to the execution of the 1966contract in January 1967, the AIS requested that theobligation of Respondent to furnish some information beincorporated in the collective-bargaining agreement. Theinformation related to components of Respondent's salaryadministration system called guide curves and meritratings.The guide curves and merit ratings prepared byRespondentareasignificantpartofitssalaryadministrationsystem.The method of preparing thecurves by Respondent is not simple to fully understand forthose unversed in this technical area as evidenced by thefact that it took approximately an hour and a half forRespondent's spokesman to explain them to the AISrepresentatives in a bargaining session. Since both partieswere represented by highly skilled and trained people whocould for this purpose be described as economic scientists,and since that explanation is not in the record, it will besufficient for the purpose of this decision to give a generaldescription of the guide curves as well as the merit ratingsystem.There are 9 guide curves which make 10 bands whichprojected on paper show a vertical and horizontal axis. Onthe vertical axis are dollar figures ascending in amountstarting from the bottom. Along the horizontal axis arenumbers reflecting experience ratings varying from left toright and from lowest to highest.Respondentassigns amerit rating to an employeeaccording to what it believes his value is to Respondent.Each merit rating corresponds numerically with one of theguide curves and establishes the position of the employeeson the vertical scale. The location of the employee on theguide curves on the horizontal scale is keyed to hisexperiencecredit.Thismay be derived from workexperience, educational degrees or both.ThisbriefdescriptionofRespondent'ssalaryadministrationsystemadmittedly is a skeletal one.However, the key aspect as far as the issues presented isthat it includes the tools used by Respondent to fixsalaries, and the position of the AIS is that it does notknow enough about the guide curves or the previous meritratings to bargain intelligently.The term previous merit rating is used because themeritratingscommencing in July 1967 are beingfurnished to the AIS. It still, however, insists on the needfor the merit ratings for the previous 5 years. The guidecurves are derived from about 6,000 salaries furnished by11competitive companies.Respondent'smain statedreason during bargaining for refusing to give the guidecurves to the AIS is that it might result in the competitorcompanies refusing to furnish the data if the guide curveswere disclosed to the AIS, and thereby jeopardizing itssalary administration system.The AIS also requested additional information relatingto academic degrees among the employees it represents.The letter of January 30, 1967, sent by the AIS toRespondent is a formulation of the AIS demands followedby a refusal to furnish all the information requested andto the present dispute. Following is the January 30, 1967,letter:January 30, 1967Shell Development CompanyEmeryville, CaliforniaAttention:Mr. F. H. DoumaGentlemen:As you know, during past negotiations we have atvarious times requested information as to the facts andmethods which you use for determining the salaries ofpersons in the unit which we represent. You havedeclined to provide us with much of the informationrequested.We now wish to resolve this issue between us. It istherefore requested that you provide us for our use inconnectionwith the salary negotiations presently inprogress between us information listed below:1)A written explanation of the salary guide curves usedby you in fixing salaries, and copies of the guide curvesas of a current date and as of January 1 for the pastfive years2)Actualmerit rating data used by you and itsapplication. In this connection we request that youprovide:a)A written explanation of your merit ratingsystems.b)A list, unidentified by name, showing individualsalaries,meritratings,academicdegreesandexperience credit of employees as of a current dateand as of January 1 and July 1 each year for the pastfive years.We request that you provide all, or as much of theabove information as possible by February 13, 1967. Ifyou have any question respecting our request, pleasenotify theAssociationVery truly yoursAssociation of IndustrialScientistsThe written reply from Respondent was as follows: EMERYVILLE RESEARCH CENTER117February 13, 1967without further avoidable delay.You are thereforeAssociation of Industrial ScientistsPost Office Box 8003Oakland, California 94608GentlemenThis is in reply to your letter of January 30, 1967,which requested certain salary information and data.Enclosed are:1.A list, unidentified by name, showing individualsalaries of all employees you represent by experiencecredit,as of January 1, 1967, and January 1, 1966.Entrance salaries are shown for individuals employed inthe interim.2.A list showing groups of employees by years sincefirstcollege degree, as of January 1, 1967. This listshows the median salary and number of employees ineach group.As you realize, in some instances a considerableamount of effort would be required to compile theremaining requested information, and certain of therequested data would reduce the anonymity of thepresent data.We should, therefore, like to discuss withyou the relevance of the requested data to our currentnegotiations.We would suggest that we have a meeting on thesubject of the remaining requested data sometime on orafter February 20.Very truly yours/s/ Frank H. DoumaFrank H. Douma,ManagerPersonnel and IndustrialRelationsThe AIS responded as follows:February 27, 1967Shell Development CompanyEmeryville, CaliforniaAttention:Mr. F. H. DoumaGentlemen:This refers to our continuing effort to obtain fromyou information and data respecting the method youuse for determination of salaries of employees in theunit which we represent.You have at various times provided us with certainstatistical data requested, but so far you have failed tosupply us with the basic information necessary to givethe data useful meaning. In particular, you have failedto comply with our request for actual merit rating dataused by you, and you have failed to provide the guidecurves which you use in fixing salaries. We believe it isfair to say that, in substance, your response to ourrequests for the above information has been to insistthatwe first demonstrate to your satisfaction itsrelevance to current negotiations before you willconsider whether and in what respect you will comply.To date you have not been satisfied with ourexplanationthattheinformationisreasonablynecessary for us to bargain intelligibly on behalf of theemployees in the unit.Our counsel advise us that the National LaborRelations Board, and if necessary the Federal courts,provide a forum for the resolution of issues of thisnature.We believe that the matter must be determinedadvised that we intend to proceed before the NationalLabor Relations Board unless within one week youeither provide the information requested in our letter toyou of January 30, 1967, or give us a definite date inthe near future when you will provide it.Very truly yoursAssociation of IndustrialScientistsRespondent replied to the February 27 AIS letter asfollows:March 7, 1967Association of Industrial ScientistsPost Office Box 8003Oakland, California 94608Gentlemen:This is in response to your letter dated February 27,1967, in which you indicated your intention to proceedbefore the National Labor Relations Board unless wefurnished you, within one week or on a definite date,with the information you requested in your letter ofJanuary 30. The specific information requested in thatletter was as follows:"1)A written explanation of the salary guidecurvesusedby you [the Company] in fixingsalaries,and copies of the guide curves as of acurrent date and as of January 1 for the past fiveyears."2) Actual merit rating data used by you and itsapplication. In this connection we request that youprovide:"a)A written explanation of your merit ratingsystem."b)A list, unidentifiedbyname, showingindividual salaries,merit ratings, academic degreesand experience credit of employees as of a currentdate and as of January 1 and July 1 each year forthe past five years."With respect to a portion of item 1 and item 2(a),theA.I.S., on June 30, 1965, was given a writtenexplanation of the salary guide curves and the meritrating system. Further, a detailed explanation of theguide curves was given in a session on July 15, 1965,and the Company offered to give a repetition of this inthe spring of 1966, at which time the A.I.S. informedtheCompany that their minutes of the previouspresentation were sufficiently good that another sessionwas not required. Subsequently, at the request of theA.I.S., on September 13, 1966, this detailed explanationof the guide curves was repeated.With respect to a portion of item 2(b), listsunidentified by name showing individual salaries andexperience credit of employees as of January 1 havebeen given the A.I.S. each year since 1948 and also,most recently, as of November 16, 1962, August 1,1964, and October 1, 1965. We are therefore somewhatat a loss as to why you asked for this information "asof a current date and as of January 1 and July 1 eachyear for the past five years." Further to compile such alisting as of July 1 of each year of these past yearswould be quite difficult and probably would not bewholly accurate in any event.According to your letter of February 27, your basisfor requesting the guide curves and ratings is that "it isreasonably necessary for us to bargain intelligibly on 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of the employees in the unit." We assume yourbasic argument is that which you reiterated in ourdiscussions, i.e.,your need to bargain intelligently.However, you did not choose to elaborate on thisstatement in spite of our questions in both the January30 and February -21 meetingsIn the negotiations which were completed in the fallof 1966, you asked for guide curves and merit ratingsas you have done numerous times before. We explainedtoyou at considerable length our reasons for notwishing to grant this information. You apparentlyfound those reasons relatively persuasive; in any eventwe were able to reach agreement on a new contractwithoutour . agreeing to provide you with' thatinformation.We have given very serious thought once again tothesematters.As you know, the inclusion of theSupervisors in the rating system with the professionalshas been one of the reasons for our refusal to give youthemerit, ratings you wish. At this time we are againreviewing the possibility of devising a rating systemwherein no information concerning Supervisors will bedivulged if information concerning merit ratings of theemployees in the A.I.S. bargaining unit is given to you.Ifwe are able to satisfy ourselves that such a systemcan be devised and will be a satisfactory system, weshall put it into effect,In connection with your request for the guide curves,you stated that we have failed to supply the "basicinformation necessary." You have received the precisesalary and experience credit for each of the people yourepresent each year for some 20 years. From thesedata, you have been able to ascertain numerous factssuch as the actual movement of salaries from year toyear, distribution of increases among the people yourepresent, increase to each individual, average increase,range of' salaries paid, etc. These data, it is obvious,give you an exceedingly clear picture of precisely whatthe current situation is with respect to the people yourepresent, what the past situation has been, and whatthe changes have been. In addition, from time to timewe have given you information about specific items; forexample,we have given you histograms of thedistribution of the employees as to whether they were intheir proper decile, above it, or below it. Also, lastspringwe put together a grid which in effectdemonstrated that there was no significant age bias. Wedo not see how the information as to the guide curvescould be said to be more fundamental than these data.We, perhaps, are not as perceptive as we might be andifyou are prepared. to describe to us your needs insome detail rather than simply to state and restate thatyou need the guide curve information in order tobargain intelligently, the possibility exists that we maybe able to come up with information which will furtherclarifythesalary situation of all the people yourepresent.We do not feel that, absent such informationas to your needs, it would be appropriate to provide theguide curves to you in view of the jeopardy in whichsuch action would place our current salary system. Asyou know, the guide curves are derived, by procedurespreviously outlined to you, from salary data which wesecure in confidence from a number of competitiveresearch groups. If we are to be compelled to disclosethese guide curves, we shall have to reconsider ourentire approach to salary administration. Obviously, wecould no longer assure the other research groups of theabsolute confidentiality of salary data we secure fromthem. This might well mean that we could be deprivedof access to a substantial body of extremely useful data.Also, at no time have you given us any indicationwhatsoever as to why you wish to obtain the academicdegree for each of the people whom you represent.Other than in determination of starting salaries,educational level is not a factor in our salaryadministration. Further, listing this information wouldrequire a certain amount of clerical effort on our part.Therefore, before going to this effort, we believe itwould be appropriate for you to give us some reason asto your need for it beyond the simple statement thatyou need it to bargain intelligently.Finally,our is, and has been, a rather uniquecollective bargaining relationship in that it involves atrulyprofessional group. Further, as stated in ourAgreement, it is -our desire to conduct this relationshipinamanner designed "to promote the professionalstanding,reputation,andopportunitiesoftheemployees represented by the Association." It appearsto us that disclosure of the data for which you askedcould, in fact, result in the disclosure of informationabout the individual employee, thus in our viewreducing the professional aspect of our relationship andthe professional status of the employee.It is our belief that the considerations set forth abovewarrant your careful review, and we are prepared todiscuss these matters with you at your convenience inthe near future.Very truly yours,/s/ Frank H. DoumaFrank H.Douma,ManagerPersonnel and IndustrialRelationsThe March 7, 1967, letter of Respondent illustrates thatthe parties take a different view as to whether certain dataisrelevant.This difference in large part seems to stemfrom an assumption that the present and historicalmethod of bargaining is the framework in which thebargainingmust take place and also it reflects thedisparate value judgments on technical questions. Thegeneral aim here will be to make a determination in linewith case authority as to whether or not the data sought isreasonably relevant to the collective-bargaining processHistorically, Respondent has had practically full controlover all aspects of salary administration and its position isthat bargaining should take place based on such a posture.The AIS's basic position at this time is that it wants toknow how Respondent's salary, system works, and moreabout its composition.The salary administration -system was conceived solelyby Respondent and has been administered unilaterally byit.Simply stated, the AIS is not now proposing anothersystem but is seeking further enlightenment as to howRespondent fashions and employs its salary administrationtools.Respondent's position is that the AIS has theinformation, or that it is not necessary, or that it isconfidential, or that it has waived its right to receive atleast some of the data it is seeking.Respondent in July 1967 complied with the request ofthe AIS and supplied a list unidentified by name of meritratingsand incorporated its obligation to do so in acollective-bargaining agreement. EMERYVILLE RESEARCH CENTERC. TheArguments For and Against the InformationSoughtAs a preliminary observation before the contentions areconsidered, the implicit premise underlying the positionand arguments of the parties is stressed and restated sinceitiscentral to the dispute. The salary administrationsystem is entirely the work of Respondent and has beenadministered solely by it through the years. In seekinginformal ionabout it, the AIS is for the presentacquiescinginRespondent'sconstructionandadministration of the system. However, the AIS contendsitdoesnothave sufficient information as to theconstruction and administration of this system to bargainintelligibly.This informationwould aid the AIS inevaluating the present system initially and perhaps enableit to suggest changes or substitutions if indicated.The lengthy and ably prepared briefs of the parties, aswell as much of the testimony, reflect arguments in detailabout the adequacy of data supplied such as grids,histograms, renormalized merit ratings and other formswhich were designed to provide information and at thesame time to conceal the identity of the individuals whosesalaries and ratings form the basis of the data. Thus thearguments of the parties on the value of data clash onissues of opinion and value judgments rather than onissues of fact. In effect, Respondent is saying that over theyears we have given you everything you need and if youwill tell us specifically the need for further data we will tryto present it in a form designed by us as we have done inthe past. As noted, the AIS is no longer satisfied with thisapproach. Its primary reason given to Respondent wasthat it needed the data to bargain intelligibly. During thehearing further reasons were advanced which apparentlywere not stated to Respondent in negotiations. Althoughthey will be noted, they are not regarded as substantialevidence bearing on the issue as to whether Respondentunlawfully refused to bargain prior to the hearing.1.The Guide CurvesRespondent contends negotiations with the AIS havenothing to do with the guide curves. In considering thisquestion, it is clear that the AIS does not presently have asatisfactorymethod of knowing with reasonable certaintyhow the guide curves are constructed or precisely whatthey are. Despite the fact that in June of 1965 Respondentgave the AIS a document entitled "Professional SalaryAdministration," according to the testimony of FrankDouma, the then chief negotiator for Respondent, it tookan hour and a half for Douma to describe the system bywhich Respondent derives the guide curves from the rawdata it obtains. It is evident that not only a writtenexplanation would add certainty to the understanding ofthe negotiators who heard the oral explanation and wouldfacilitate bargaining on an intelligible basis at the time theoral explanation was given, but that it would be apracticalnecessityforsuccessorAIS negotiators tointelligiblydealwith questions concerning the guidecurvesRespondent also argues that the AIS does not need theguide curves because to give the AIS the guide curveswould probably destroy the salary administration systemasRespondent fears it could not obtain the same datafromwhich the guide curves are constructed fromcompetitors if the curves were given to the AIS.With respect to the need of the AIS for the guidecurves, there is more than an arguable basis for their119necessity.The AISby contract has a right to bargain forgeneral salary increases which operate to generally raisethe salaries indicated at points on the guide curves.Respondent,prior to 1966, excluded some individualsfrom the general increases by use of criteria of its ownformulation.In 1966, instead of giving general increases itincreased the salaries and the dollar figures on the guidecurves by use of the system called the competitive adder.The difference between this and general salary increasesseems somewhat elusive. Both have the effect of increasingthe salary structure by an overall percentage Both arebased on salaries that competitors of Respondent pay orwill pay. The testimony suggests that perhaps the generalincrease effected by the competitive adder places moreemphasis on the probable trend of salaries than on acomparison of current competitive salaries. This,however,seems open to question as the general percentage increasesunder the competitive adder and appears approximatelythe same as the salary increase effected under the name ofageneral increase.Although the collective-bargainingagreement specifically provides for bargaining for ageneral increase,by using the term competitive adderRespondent effected a unilateral general salary increasewithout bargaining about it with the AIS.Respondent has advised the AIS that with theinstitution of the competitive adder, it is moving awayfrom granting general increases.Respondent also hasinformed the AIS that since 1966 general increases arenotwarranted since competitors have not grantedincreaseswarranting a general increase by Respondent.One of Respondent's basic approaches towards salaries isthat increases are warranted when competitive salaries areincreased.Since the guide curves are constructed from rawdata consisting of 6,000 salaries from eleven companiesengaged in similar activities, it seems a reasonableproposition that in order to bargain intelligently aboutgeneral increases and whether or not they should begranted rather than the competitive adder, possession oftheguidecurvesbytheAISwouldfacilitatecommunicating and illuminate the bargaining sessions.For this purpose alone the guide curves are relevant andshouldbe produced as requested by the AIS. Thisinformation relates to salaries paid and there is apresumption of relevance which has not been overcome bysupplying partial or similar information in lieu of theguide curves.'Curtiss-Wright Corp.,Wright AeronauticalDivisionv.N.L.R.B.,347 F 2d61 (C.A. 3);BostonHerald-Traveler Corporationv.N.L.R.B.,223 F.2d 58(C.A.1),N.L.R.B. v. Yawman&ErbeMfg. Co.,187F.2d 947 (C.A. 2).An approach relating to the obligation of an employerto furnish wage or salary information of unit employeesand related data has been restated recently inUnitedFurnitureWorkers of America, AFL-CIO v. N.L R.B.,388 F.2d 880, 882(C.A. 4):To constitute good faith bargaining,the Company isrequired to furnish wage and related informationpertaining to employees in the bargaining unit, andsuch information is presumptively relevant, but wherethe employer rebuts such relevancy,the Union must byreference to the circumstances of the case, demonstratemore precisely the relevancy of the data it requests.Curtiss-Wright Corp., etc v.N.L.R.B,347 F.2d 61(3rd Cir. 1965).'The proposition that wages and salaries can be read interchangeablyseems self-evident when examining case authority on this question. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis rule as to wage or salary related data also may bestated that a union need not explain relevance exceptwhere the inquiry is patently outside the bargaining issue.SeeN.L.R.B. v. Yawman & Erbe Mfg. Co., supra. Arefusal to furnish such information is a violation of theAct.Kroger Co.,163 NLRB 441, enforcement denied 399F.2d455(C.A. 6, 1968).Respondent contends the information sought is notrelevant at least partially for the reason Respondent hasalreadyfurnishedsuchinformation.As indicatedpreviously, this decision does not purport to pass on themerits of opinions of disputing scientists but is limited tofinding what in broad terms is the most plausible position.Thus while noting the items Respondent has given theAIS and which it claims makes the further informationsought by the AIS not relevant, no attempt will be madeto hypothesize the reaches of use to which informationpreviously received by the AIS might possibly be used inesoteric statistical studies.Since 1948, the AIS has received a list which shows byexperience credit every salary paid some unidentifiedemployee and his experience credit. Since 1954, it has alsoreceived a list with no names showing median salaries ofemployees grouped by years since first college degree.Beginning in July 1967, it has commenced receiving a listunidentified by name which, shows by experience credit thesalary. of every employee in the unit plus the applicablemerit rating.At the time when supervisors were in thesame merit rating system, Respondent furnished the AISinformation called a list of renormalized merit ratingswhich did not permit identification either of supervisors orof unit employees. The AIS was also furnished a grid todemonstrate there was no age bias in the salary structure.Itwas also furnished a histogram to show thatunidentifiedpersonswere overpaid or underpaid inconnection with the question of exclusion from a generalincrease. The information furnished by Respondent seemssusceptibleof raising further questions as well asanswering in some measure the requests of the AIS.Nothing furnished to the AIS renders the actual guidecurves irrelevant. The relevance of the guide curves ispointed up by the followinginBostonHerald-TravelerCorporation v. N.L.R.B., supraat 62 (C.A. 1), enfg. 110NLRB 2097:Although the employers almost uniformly havecontested the relevance of the requested data, the Boardand the courts have found relevance in generalizedavowals by the charging union that the information wasnecessaryforthepurposeofpolicingexistingcontractual provisions which made merit increases amatter for bargaining between the employer andindividual employees or for the purpose of negotiatingwith respect to minimum wage rates or merit increasemechanisms. It has apparently been considered enoughtodetermine that the union might have found itnecessary or desirable to make demands for changes inexisting systems, should evidence of inequities have beendeveloped upon review of the data which managementrefused to furnish.InYawman & Erbe Mfg. Co.,187F.2d 947, 949(C.A. 2), the court states the rule to the same effect.Since the employer has an affirmative statutory dutyto supply relevant wage data, his refusal to do so is notjustifiedby the Union's failure initially to show therelevanceof the requested information. The rulegoverning disclosure of data of this kind is not unlikethat prevailing in discovery procedures under moderncodes. There the information must be disclosed unless itplainly appears irrelevant. Any less lenient rule in labordisputes would greatly hamper the bargaining process,for itisvirtually impossible to tellin advancewhetherthe requested datawillberelevantexcept in thoseinfrequentinstances in which theinquiry is patentlyoutsidethe bargainingissue.[Emphasis supplied.]Finally,thepracticeherewherebyRespondent indiscussing salaries with industrial employees and indicatestheir positions on the guide curves does not satisfy theobligation to furnish relevant data to the AIS, thestatutory bargaining representative, aside from the factthat information furnished in such fragmented form wouldbe useless to AIS in bargaining.Respondent also advances as a reason for not supplyingthe guide curves that to do so would destroy the salaryadministration system since the curves are a necessarypartof such a system. Frank Douma who becamemanagerofpersonneland industrial relations forRespondent in 1964 testified that there "isn't any questioninmy mind that some of the participants in the surveywould cease to participate if we gave the guide curves tothe A.I.S., and that, of course, would in effect destroy thesurvey,.and with it the salary system" Douma'sopinion is entitled to respect since he was personallyconcerned with exchanging data with the other companies.However, even if disclosure had the effect foreseen byDouma, it does not present an adequate justification forwithholding the guide curves. Since they are related tosalaries,if they are to be used by Respondent, the AIS isentitled to them as a matter of law. SeeEmployers'Association of BuildingMetal Fabricators,149NLRB382;Korn Industries, Inc.,161 NLRB 866, in addition tocases cited above giving a union a right to data relating tosalaries as a necessary part of the bargaining process.However, the AIS does not believe the disclosure of theguide curves would cut off the source of supply of the rawdata. It points out that 6,000 salaries are received fromelevencompaniesand these salaries are used byRespondent with its own adjustments to construct curvesso that it would be impossible by using the curves to tellwhich company was paying what salary or to whom. Thiscontentionmakes sense and the apprehension aboutdestroying confidentiality by giving the guide curves to theAIS appears logically unfounded. It also appears thatRespondent has not put its position to the test by findingwhich, if any, companies would object to Respondentgiving the guide curves to the AIS.In view of the above considerations, it is found that therequest of the AIS for current guide curves is legallyrelevant and necessary for collective-bargaining purposesand no adequate reason exists why they should not bemade available to AIS.2.Academic DegreesGuide Curves and Merit Ratings for Past Five YearsCommencing in July 1967, Respondent has compliedwith the request of the AIS to supply it with current meritratings.The AIS in its January 30, 1967, letter andthereafter insists on the necessity of receiving academicdegrees listed with the merit rating. The AIS orallyamended this request to also have listed the field in whichthe unidentified individual was working as well as hisdegree.Degrees affect an employee's starting salary bygiving him an experience credit, which in turn affects hissalaryTheAIS has a legitimate interest from the EMERYVILLE RESEARCH CENTERstandpoint of a bargaining representative in ascertainingthe part this plays in affecting the salaries of the people itrepresents, and perhaps to use them for other purposes.The question of degrees is complicated by the oralsupplement of the AIS's spokesman to the degree datarequested in the letter of January 30, 1967. The writtenrequest was amended to also include the scientific field inwhich the person with the degree was working. Therelevance of this information as well as the request of theAIS for guide curves and merit ratings for the yearspreceding January 1, 1967, is not as clear as the guidecurves,merit ratings and the degrees which would directlyand currently relate to the salary structure. The reason theAIS advances for obtaining the merit ratings and guidecurves for five additional years is that these are needed tobe acquainted with trends and hence hopefully to be in aposition to formulate positions and to bargain moreintelligently.Similarly information showing that anindividualwith a degree in one field was working inanother field would be relevant to the AIS in assessingwhether this factor was properly considered in connectionwith the individual's salary, or relating to questions thatmight arise affecting transfer of an employee.These findings are based on the premise that theinformation requested relates to salary data and requiresdisclosure unless plainly irrelevant.N.L.R.B. v. Yawman& Erbe Mfg. Co.,andBostonHerald-TravelerCorporation v.N.L.R.B., supra.The AIS according tothe tests of these cases is entitled to the information onthe basis that it may want to use it as a basis to suggestimprovements in the salary system or to propose changesto remove inequities if the furnished information revealsthem.InYawman & Erbe, supra,the Union requested wageinformation for years in addition to current and precedingyear. This was held not proper data by the Board in 89NLRB 881 on the basis that the record did not show theinformation to be relevant. The wage datainYawman &Erbewas simple wage rates and no suggestions ofrelevancy for it was indicated by the record. The salaryquestions in this case at hand are extremely sophisticatedand the claim of the AIS that the information forprevious years is necessary to show trends was not refuted.Hence, since the record furnishes some basis for relevancefor the years 1962 through 1965, the scales are tippedenough in favor of a finding that such data should begiven to the AIS with a qualification in connection withthe merit ratings.Respondent changed its merit rating system in 1967 toexclude supervisors. In 1964, Respondent furnished theAIS "re normalized" merit ratings excluding supervisors.This information proved of no value in negotiations.When adverted to by the AIS, the Respondentcharacterized the renormalized merit ratings as "funnynumbers." Thus, it seems possible that the merit ratingdatafortheyears1962 through 1965, excludingsupervisors,might not be useful. However, the question ispresented as to why could not Respondent supply themerit ratings of the bargaining group whatever they mightbe and exclude the supervisors which it would ordinarilybe entitled to do. Since "renormalized" merit ratingswould likely be different than the actual merit ratings withthe omission of the supervisors and since the record doesnot establish these could not be used by the AIS, in thecircumstances of this record, it is found on balance theAIS is not entitled to the merit ratings of supervisorypersonnel, but to the merit ratings of unit members forprevious years.121Respondent contends a basis for not giving theacademic degree information is that it would reduce theanonymity of members of the unit with respect to thesalaryreceived.Respondent is not entitled to claimprotection of bargaining unit members as a basis forwithholding information it is otherwise obliged to furnish.N.L R.B. v. The Item Company,220 F.2d 956 (C.A. 5).Respondent also contends that it was willing to give theAIS information in a different form if the AIS couldshow how it was necessary. Respondent contends thatbecauseofthehistoricalpatternofRespondentunilaterally determining salaries, the AIS has no need fordata except that relating to general increases. Indeed itseemsto be Respondent's position that since it no longercalls the across the board salaryincreasesit grants generalincreases but competitive adders, the AIS hasless needfor the information it requestedin itsletter of January 30,1967.This apparentlyassumes apremise that is notnecessarily true. This premise is that the historical systemof bargaining which sanctioned Respondent's unilateralconstruction and administration of the salary system mustnecessarily continue. The heart of this matter,it seems, isthat the AIS requires the information requested todetermine initially whether it regards Respondent's salarysystem as equitable and desirable and in addition to usethe information as a basis to suggest change or revision iftheAIS chooses to do so in the course of collectivebargaining.In the letter of January 30, 1967, the AIS alsorequested a written explanation of themeritrating system.The record reflectsin essencea merit rating is given aftera process in which management participates in evaluatingan employee up to the Board of Directors. Whether or notthere is confusion in the minds of the AIS negotiators as aresult of the description so given cannot be determined, orwhether it is a full description. At any rate, no harmcould ensue to Respondent by setting forth the descriptionof the system in writing. It would also tend to avoidmisunderstanding in the future to have an accurate writtendescription of the system by which merit ratings arefashioned.Additional Defenses Advanced by RespondentIn addition to the positions of Respondent alreadynoted, it advances further reasons for not complying withthe requests of the AIS contained in the letter of January30, 1967.Respondent correctly points out that in the past severalyears the course of bargaining was such that if the AISasked for information the Respondent would inquire as tothe reason and if the Respondent was so inclined it wouldprepare some information in a form of its choosing andgive it to the AIS. In the case at hand in connection withthe letter of January 30, 1967, Respondent asked the AISwhy it needed the data. The essence of the response wasthat the AIS needed the requested information to bargainmore intelligibly.Respondent did not regard this as asufficient reason and indicated it would prepare something(perhaps in the nature of a grid or a histogram orrenormalized data) if the AIS could explain why it neededsuch data. At this point, the impasse occurred as the AIScontinued in pressing for the data requested in its letter ofJanuary 30, 1967. Since all this data related directly to theconstruction and administration of the salary system, it isclear that the ingredients of such system would have to bewithin the cognizance of the AIS in order for it tointelligentlybargain about it even to the extent of 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuggesting an abandonment of the entire system if ondisclosure of its components it did not seem satisfactoryto the AIS. Hence, it is no defense for Respondent to saythat the AIS should have continued to bargain as it did inthe past when such a method resulted in the continuingignorance of the AIS as to the construction and workingsof the salary administration system.Respondent advances arguments that the AIS haswaived its right to obtain the data requested which is thesubject of this proceeding. It points out that the AISexecuted a collective-bargaining agreement on January 30,1967,without a right to receive guide curves beingincorporated in such agreement and immediately after thishanded Respondent its demand letter of January 30, 1967.Respondent's negotiators did not regard these events asforeclosing continuing discussion of salary related data. Itcontinued to negotiate concerning the demands of January30, 1967, in writing and by meetings and acceded in partto the demand of the AIS with respect to supplying meritrating data. This action is not compatible with a legalclaim of waiver made a year later during litigation of thecontroversy.On the question of whether the acts of previous AISnegotiators in executing agreements after abandoningrequestsforsalarydataoperatetopreclude laternegotiators from obtaining such information, it wouldappear that previous negotiators would have to explicitlywaive the right to such information, if relevant at a futuredate.Timken RollerBearingCompany v. N.L.R B,325F.2d 746 (C.A. 6);N.L.R.B. v. Otis Elevator Co.,208F.2d 176 (C.A 2). This was not done. On the question ofwaiver relating to the right to obtain current or previousinformation,thefollowing language is pertinent inN.L R.B. v. Yawman & Erbe Mfg. Co., supra:Nor is our determination that the information wasrelevant affected by the subsequent execution of acontractwithout disclosure.Themost that can beinferred from the Union's action is that the advantagesof a contract in hand outweigh those which the Unionmight obtain when all relevant information would beavailable to it.RespondentreliesonInternationalNews ServiceDivision,113 NLRB 1067 as authority indicating it has alegal defense of a waiver in this case. It is not regarded inpoint as the conduct of negotiations in the past as well asduring the events leading to this case establishes that theexecution of an agreement does not operate to inhibitfurther discussion of matters discussed but not included inthe agreement and this is precisely what occurred in theevents leading to this controversy. Prior to the executionof the January 30, 1967, agreement, the AIS hadrequested some of the data included in the letter ofJanuary 30, 1967, which was not incorporated in theagreement. Immediately and for several months thereafterthe data claimable as being waived was included in thediscussionbetween the parties.Thispost-agreementdiscussion is a vital distinguishing characteristic betweenInternationalNewsand the present case, as it did notoccur inInternational News.The Appropriate UnitAt all times material herein the AIS was the majorityrepresentative of the employees in the following describedappropriate unit, appropriate for collective bargaining: Allprofessional employees on the payroll of Respondent inthe classifications of Chemist, Junior Chemist, Physicist,JuniorPhysicist,Engineer, Junior Engineer, ChemicalAbstractor,AssistantLibrarian,Mathematician, JuniorMathematician,Metallurgist,and JuniorMetallurgist,excluding all other employees, members of management,guards and supervisors as defined in the Act.Concluding FindingsWhen first exposed to the evidence in this case and as itunfolded, there was a reaction that something was unusualabout the position of the AIS. It stemmed from a conceptthat if the AIS did not want to use the salary system ofRespondent it should present its own and not haggle abouthow and what aspects Respondent's should be revealed toitby Respondent.However, on further consideration, this approach, notnecessarily keyed to any legal theory, appeared as possiblydestructive of a long-tried system and the approach of theAIS and the Respondent suggests that the salary systemdeveloped by Respondent in all likelihood is peculiarlyadapted to the needs of the parties, and is a constructiveand rational approach to the collective-bargaining probleminvolved.As indicated above, it is the writer's view thecollective bargaining of the parties and perhaps the salarysystem in addition would be improved if the AIS hadfurther information. The closing paragraph of GeneralCounsel'sbrief seems to be a reasonably accuratesummary of the present position of the AIS, reflecting itsneed for additional information:Thus, in the instant case the Association is groping inthe dark as to the Respondent's basis for granting orwithholding general increases. The Respondent hasstated on what it bases its salary determinations, butrefuses to divulge that information to the Association.The Association is also, as a result of this denial ofinformation,inanuntenably ignorant position withregard to policing its contract and processing grievancesforthepeople it has a duty to represent. TheAssociation has waited some fifteen years to insist uponitsrights.It isnow mature enough to insist upon itsstatutory right to equal information. It is entitled toreceive that information.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwiththebusinessoperations of Respondent as described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.The AIS is a labor organization and Respondent isan employer within the meaning of the Act.2.The AIS is the majority representative and exclusiverepresentative of the employees in the bargaining unitdescribed in section III, above.3.Respondent has committed and is committing anunfair labor practice within the meaning of Section 8(a)(5)and (1) of the Act by its refusal to comply with therequest of the AIS to furnish the AIS:(a)A written explanation of salary guide curves used byRespondent in fixing salaries, and copies of the currentguide curves and the guide curves prepared for the five EMERYVILLE RESEARCH CENTERprevious years(b)Merit ratings for employees in the bargaining unitfor January 1, July 1, each year for the period 1962through 1966.5(c)A written explanation of Respondent's merit ratingsystem,(d)A list unidentified by name showing individualsalaries,merit ratings, academic degrees, principal type ofscientific or related work engaged in since previous listingas of January I and July 1967 and thereafter on theanniversary of such dates. This list shall be composed ofthe employees in the bargaining unitTHE REMEDYIt having been found that Respondent violated the Actby its failure and refusal to supply the AIS withinformation relevant to the Union's obligation to representRespondent's employees in the appropriate bargainingunit, the following order, which is necessary to effectuatethe policies of the Act, is recommended.123(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.''In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read. "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESRECOMMENDED ORDERUpon the basis of the entire record, findings of fact andconclusionsof law,Respondent, its officers, agents,successors, and assigns, shall.1.Cease and desist from:(a)Refusing to bargain collectively with the AIS as theexclusivecollective-bargainingrepresentativeofitsemployees in the unit represented by the AIS by refusingto furnish to the AIS:A written explanation of salary guide curves used byRespondent in fixing salaries, and copies of currentguide curves and copies of guide curves prepared for thefive previous years.Merit ratings for employees in the bargaining unitfor January 1 and July 1 each year for the period 1962through 1966.A written explanation of Respondent's merit ratingsystem.A list unidentified by name showing individualsalariesof employees in the bargaining unit, meritratings, academic degrees, principal type of scientific orrelated work engaged in since preparation of previouslistsas of January 1, 1967, and July 1, 1967, andthereafter on the anniversary of such dates.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Furnish to the AIS upon request the informationand data described in paragraph 1(a) above(b) Post at its plant in Emeryville, California, copies ofthe attached notice marked "Appendix."6 Copies of saidnotice to be furnished by the Regional Director forRegion 20, shall, after being signed by a representative ofRespondent, be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced or covered by any othermaterial.'Conclusions of Law and RECOMMENDED ORDER do not apply toany data already supplied byRespondentto the AISPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively with theAssociation of Industrial Scientists as the exclusivebargaining representative of our employees in anappropriate bargaining unit by refusing to furnish it orits agents the following:A written explanation of salary guide curves usedbyRespondent in fixingsalaries,and copies ofcurrent guide curves and copies of guide curves forthe five previous years.Merit ratings for employees in the bargaining unitfor January 1 and July 1 each year for the period1962 through 1966.A written explanation of the Company's meritrating system.A list unidentified by name of employees in thebargaining unit, showing individual salaries, meritratings,academicdegrees,principaltypesofscientificorrelatedworkengagedinsincepreparation of previous lists as of January 1, 1967,and July 1, 1967, and thereafter on the anniversaryof such dates.EMERYVILLE RESEARCHCENTER, SHELLDEVELOPMENT COMPANY,A DIVISION OF SHELL OILCOMPANY(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.